     Case 8:19-cv-01295-JDE Document 25 Filed 05/29/20 Page 1 of 1 Page ID #:854




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   HARVEEN DHESI,                 )         No. 8:19-cv-01295-JDE
                                    )
12                                  )
                         Plaintiff, )         ORDER AWARDING ATTORNEY
13                                  )
                   v.               )         FEES UNDER THE EQUAL
14                                  )         ACCESS TO JUSTICE ACT,
     ANDREW M. SAUL, Commissioner )
                                    )
                                              28 U.S.C. § 2412(d)
15   of Social Security,
                                    )
                                    )
16                      Defendant.  )
                                    )
17
18
           Based upon the parties’ Stipulation (Dkt. 24), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $4,302.75 under 28 U.S.C. §
20
     2412(d) and no costs under 28 U.S.C. § 1920, subject to the terms of the above-
21
     referenced Stipulation.
22
23
     Dated: May 29, 2020
24
                                                ______________________________
25                                              JOHN D. EARLY
                                                United States Magistrate Judge
26
27
28
